DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/22/2022, as to the point that the applied prior art Hody does not anticipate the step of “forming the nano-protrusions having a width of several tens of nm to several micrometer (µm) by wet etching using an acid solution”, have been fully considered but they are not persuasive.
 In response, examiner states that Hody teaches a process of treating a glass substrate using an etchant comprising acid solution [0053] to form pyramidal texture having 10 micrometers in heights ([0060], see also the rejection) and such teaching reads on the limitation of the protrusion having a width of several tens of nm to several micrometer”.
Applicants also argue that Hody does not teach the wet etching is performed by maskless wet etching because the focus of the invention in Hody is not glass etching.
In response, examiner states that the argument is not persuasive because Hody clearly teaches that an etching is performed by choosing appropriate compositions of the etching solution, favourable micro/nano-structures on the treated glass surface can also give rise to anti-reflection properties [0054]; and nowhere in the disclosure of Hody mention that a mask being used during the wet etching of the glass substrate.
Applicants also tried to show that applicant’s method has advantages over known wet etching methods in the industries, as used in Hody in that conventional wet etching only forms protrusions with average width of 3 micrometers.
In response, examiner pointed out that the conventional teach the protrusions having of 3 micrometers in width falls with the claimed limitation of “several tens of nm to several micrometer”.
However, a modified rejection applies, as the claim 1 is amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hody et al (US2015/0249424).
Hody et al disclose a process of treating a glass substrate for forming an anti-glare (preventing glare effect and producing mat surface on a glass substrate by acid etching by using a fluoride-acid based solution [0032], wherein such acid etching solution forming nano-structures on the treated glass substrate surface can also give rise to anti-reflection properties [0054]. 
Hody teaches a process of treating a glass substrate using an etchant comprising acid solution [0053] to form pyramidal texture having 10 micrometers in heights ([0060], see also the rejection) and such teaching overlaps the claimed limitation of the protrusion having a width of several tens of nm to several micrometer”; and overlapping ranges are prima facie obvious. MPEP 2144.05.
Hody et al disclose above that no selective etch-blocking or mask being used during etching the glass substrate.
With regards to claim 3, Hody et al disclose above that the etching solution comprises fluoridric- acid-based solution [0032] and the composition also comprises ammonium bifluoride [0055].


Claims 5,7-8,10,12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hody et al (US2015/0249424) as applied to claims 1 and 3 above, and further in view of Carlson et al (US 2010/0246016) and Ravichandran et al (US 2015/0175478).
Hody et al disclose above but fail to disclose the etchant further comprises at least one of ammonium fluoride, phosphoric acid, nitric acid and hydrochloric acid as the context of claim 5 and the specified concentrations of the components of the etchant as of claims 7,8,10,12 and 14-16.
However, in the same field of endeavor, Carlson et al disclose a glass substrate treatment for forming an anti-glare surface on the glass substrate [0020], wherein the glass substrate is etched using an etchant comprises at least one of hydrofluoric acid (HF) and a mineral acid such as sulfuric acid, hydrochloric acid, nitric acid, phosphoric acid, or the like.  hydrofluoric acid (HF) [0021]; and the etching solution comprising 8-20 wt % ammonium bifluoride, 0-3 wt % of either a fluorinated alkali metal salt such as, for example, sodium bifluoride (NaHF.sub.2) or ammonium bifluoride (NH.sub.4F.sub.2) [0022].
Carlson et al also disclose that acidic solutions provide a glossier surface finish in a shorter amount of time.  The acidic third etchant can contain 5-15 wt % hydrofluoric acid and 2-20 wt % of a mineral acid, such as sulfuric acid, hydrochloric acid, nitric acid, phosphoric acid, or the like [0027]; and aforesaid teaching overlaps the claimed ranges and overlapping ranges are prima facie obvious, MPEP 2144.05.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Carlson et al further disclose that the glass substrate having an anti-glare surface of the glass article has at least one of a desired gloss, distinctness-of-reflected-image, roughness, and haze.  The topography of the anti-glare surface can include, but is not limited to, features such as protrusions or projections, depressions, and the like having a maximum dimension of less than about 400 nm. The anti-glare surface 102, after treatment using the methods described herein, has an average roughness, as measured by the peak to valley difference (PV) measure on the surface.  In one embodiment, the anti-glare surface has a RMS roughness of up to about 800 nm.  In another embodiment, the anti-glare surface has a RMS roughness of up to 500 nm, and, in a third embodiment, the anti-glare surface has a RMS roughness of up to 100 nm [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Carlson et al’s teaching of using HF and at least one mineral acid such as nitric or phosphoric or hydrochloric acid into Y et al’s teaching for efficiently forming the desired nano-protrusions on the etched glass substrate as taught by Carlson et al.	

In the modified teaching above, Carlson et al may not explicitly disclose that HF and the mineral acid, like nitric or phosphoric or hydrochloric acid can be mix together.
However, in the same field of endeavor, Ravichandran et al disclose wet etching    is performed on a glass substrate to form an anti-glare surface [0042] and the typical etching solution comprised of, for example, at least one acid selected from HF, H.sub.2SO.sub.4, HCl, HNO.sub.3, H.sub.3PO.sub.4, and like etchants, or a combination thereof [0046].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ravichandran et al’s teaching of using the etching composition with the mixture of HF and the mineral acid into modified Hody et al’s teaching because such etching composition is typical for creating an anti-glare surface as taught by Ravichandran et al.	
Additionally, Carlson et al disclose above that etching solution, including acidic etchant can contain 5-15 wt % hydrofluoric acid and 2-20 wt % of a mineral acid, such as sulfuric acid, hydrochloric acid, nitric acid, phosphoric acid, or the like [0027] and such acid solution provide a glossier surface finish in a shorter amount of time [0027].
So, one of ordinary skill in the art would have been easily motivated to combine acidic solution comprises the mineral acids with the hydrogen fluoride (HF) for providing a glossier surface finish in a short period of time as suggested by Carlson et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713